Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2018

                                     No. 04-18-00427-CR

                                     Bobby J. PORTER,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR5248
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
         The docketing statement was due upon perfecting appeal, but appellant has not filed the
docketing statement. See Tex. R. App. P. 32.2. We order appellant’s counsel, Clay Thomas, to
file the docketing statement by July 23, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court